MEMORANDUM **
Juvenile Female appeals from the district court’s determination, upon remand, to impose a sentence of juvenile detention until the age of 19, followed by supervision until the age of 21. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellant contends that the district court’s sentence contravenes the rehabilitative purposes of the Federal Juvenile Delinquency Act, 18 U.S.C. § 5031 et. seq., and that detention was not the least restrictive means of achieving these purposes. We conclude that the district court did not abuse its discretion in fashioning the sentence. See United States v. Doe, 149 F.3d 945, 951 (9th Cir.1998); cf. United States v. Juvenile, 347 F.3d 778, 787-88 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.